J-A23034-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                    Appellee              :
                                          :
           v.                             :
                                          :
LONNIE SNOW,                              :
                                          :
                    Appellant             :            No. 803 WDA 2013

    Appeal from the Judgment of Sentence entered on August 20, 2012
            in the Court of Common Pleas of Allegheny County,
              Criminal Division, No. CP-02-CR-0002369-1999

BEFORE: DONOHUE, ALLEN and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:                     FILED AUGUST 11, 2014



following his conviction of possession of a controlled substance and

possession with the intent to deliver a controlled substance.     See 35 P.S.

§ 780-113(a)(16), (30). We vacate the judgment of sentence and remand

for resentencing.

     A jury found Snow guilty of the above-described offenses, after which

the Commonwealth filed its Notice of intent to seek a mandatory minimum

sentence, pursuant to 18 Pa.C.S.A. § 7508.       At sentencing, the trial court

                                              um sentence when it sentenced

Snow to a prison term of 8½ to 17 years for his conviction of possession

with intent to deliver.    The trial court imposed this sentence in order to

disqualify Snow from eligibility for a minimum sentence under the Recidivism
J-A23034-14

R

post-sentence Motions, which were denied by operation of law. Thereafter,

Snow filed the instant timely appeal.

      On appeal, Snow challenges the legality of his sentence. Snow claims



holding in Alleyne v. United States, 133 S. Ct. 2151 (2013), as applied by

this Court in Commonwealth v. Mundy, 78 A.3d 661 (Pa. Super. 2013).

Pursuant to Alleyne, any fact that increases the mandatory minimum

sentence for a crime is an element that must be submitted to the jury, and

found beyond a reasonable doubt.        Alleyne, 133 S. Ct. at 2160; accord,

Mundy

contention.

      Here, the trial court violated Alleyne when, at sentencing, it found

Snow eligible for imposition of a mandatory minimum sentence under

Section 7508, but then sentenced Snow in a manner that rendered him

ineligible for a reduced minimum sentence under the RRRI.           Because the

                                 Alleyne and Mundy, we vacate the judgment

of sentence and remand for resentencing.

      Judgment of sentence vacated; case remanded for resentencing in

accordance      with   Alleyne   and    Mundy;   Superior   Court    jurisdiction

relinquished.




                                   -2-
J-A23034-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2014




                          -3-